Citation Nr: 0732836	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.  

2.  Entitlement to service connection for bilateral knee 
disabilities.  

3.  Entitlement to service connection for bilateral ankle 
disabilities.  

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of T12, from the initial grant of 
service connection.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of S1 nerve root compression, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1981 to September 
2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 decision by 
the RO which, in part, denied service connection bilateral 
knee, bilateral ankle, and bilateral shoulder disabilities, 
and granted service connection for degenerative joint disease 
of T12, and residuals of S1 nerve root compression, each 
rated 10 percent disabling, effective the day following the 
veteran's discharge from service.  The Board remanded the 
appeal for additional development in December 2005.  In 
February 2007, the Board issued a merits decision concerning 
each of the disabilities at issue on appeal.  In a separate 
decision promulgated this date, the February 28, 2007 Board 
decision was vacated because the veteran had, prior to the 
Board's February 2007 decision, submitted a timely request to 
have a videoconference hearing rescheduled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In light of the decision to vacate the February 28, 2007 
Board decision, the veteran's appeal must now be remanded to 
comply with his request to reschedule his videoconference 
hearing.  

Accordingly, this case is REMANDED to the RO for the 
following:  

Schedule the veteran for the requested 
videoconference hearing before a Board 
Veterans Law Judge as soon as 
practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

